Notice of Pre-AIA  or AIA  Status
DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 29 December 2020.  Claims 1-30 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per system Claim 1, include the steps of:
(a)	a device, the device comprising a computer readable memory and a processor; 
(b)	a communications interface coupled to the device and communicatively coupleable with a user device, the communications interface operable to transmit a Bluetooth Low Energy communications signal; 
(c)	an advertisement packet stored on the computer readable memory; 
(d)	a display message corresponding to the advertisement packet, the display message stored on the computer readable memory; 
(e)	a display communicatively coupled to the device for displaying the display message; 
(f)	an application stored on the computer readable memory and executable by the processor, the application comprising: 

(ii) a display application module for displaying the display message on the display, wherein the display is proximate to the user device and the display message is for providing information for a user of the user device about the advertisement packet sent to the user device

Independent claims 17, 29, and 30 include limitations that are similar variants to independent claim 1 and are therefore considered under the same statutory analysis.
 
Under Step One of the analysis under the Mayo framework, claims 1-16 is/are drawn to a system (i.e., a machine/manufacture), claims 17-28 are directed to methods (i.e., a process), claim 29 is/are drawn to a system (i.e., a machine/manufacture) and claim 30 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 1-30 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of communicating between devices via a communications signal, sending advertising information to a display device, and displaying the advertisement on a user device such that a user can see the advertisement.  This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor to 

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicants’ written description as published at least at paragraph [9] recites “The system may comprise an application server. The application server may comprise a server application for configuring a third party lookup server that is communicatively coupleable to the user device,” written description paragraph [36] recites “computer, in the context of this document, refers to a device having a processor and a computer readable memory. The memory may be the processor's internal memory. The memory may comprise a separately embodied memory to which the processor has access--e.g. by suitable physical interface, suitable network interface and/or the like,” written description paragraph [43] recites “system for transmitting advertising packets may comprise a device with a computer readable memory and a processor. A communications interface may be coupled to the device and may be communicatively coupleable with a user device. The communications interface may be operable to transmit a Bluetooth Low Energy communications signal,” and written description paragraph [46] recites “beacon device may comprise a computer and the computer may comprise one or more processors or microprocessors, such as a central processing unit (CPU). The processor performs arithmetic calculations and control functions to execute software stored in a computer readable memory. The computer readable memory may be an internal memory, such as one or both of random access memory (RAM) and read only memory (ROM), and possibly additional memory.”  Therefore the claimed system performing the steps of the instant invention is comprised of general purpose computing devices performing well understood and generic processes, and thus is not significantly more than a general purpose computing system or an improvement to another technical field. 
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-16 and 18-28 are directed to the judicial exception as explained above, and are further directed to limitations directed to the display, updating, and scheduling of marketing related information such as advertisements and coupons. 
Dependent claims 2-16 and 18-28 do not add more to the abstract idea of independent Claims 1 and 17 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Non-Statutory Computer Storage Media
Claims 29 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.  Independent claims 29 and 30 recite:  “a computer program product for displaying localized wireless advertising on a user device, the computer program product comprising a non-transitory computer-readable medium having computer-readable code embodied therein executable by a processor for performing a method for localized wireless advertising.”  The United States Patent and Trademark Office (USPTO), during prosecution, applies to claims their broadest reasonable interpretation consistent with the specification. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). According to written description paragraph [31] of the Applicant’s specification, “there may be provided a computer program product for localized wireless advertising, the computer program product comprising a non-transitory computer-readable medium having computer-readable code embodied therein executable by a processor for performing a method for localized wireless advertising.”  Applicant’s inclusion of the term “a computer program product…” results in that the preambles of claims 29 and 30 do not explicitly exclude carrier signals or propagating waves. Therefore the broadest reasonable interpretation of the term computer usable storage device includes "signals" and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and "Subject Matter Eligibility of Computer Readable Media" at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).  While the claims 29 and 30 do include reference to non-transitory computer program product, the inclusion of a computer program product comprised of a non-transitory computer program product raises a metes and bounds issue.
Examiner suggests Applicants amend the preamble of claims 29 and 30 as follows to fix this issue:
A computer program product comprising a non-transitory computer-readable medium having computer-readable code embodied therein executable by a processor for performing a method for localized wireless advertising

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chatterton (20150248702).

Claim 1:	Chatterton discloses a system for transmitting advertising packets, the system comprising:
(a)	a device (i.e., beacon device as a computer including a beacon as per spec. para. [46], as well as an application server transmitting to a beacon which then transmits to other display devices, as per spec. para. [52]), the device comprising a computer readable memory and a processor ([28 “System 100 includes a client computing device 102 and a remote server 104 in communication over a network,” 31, 33 “display component 109 and beacon 108 are part of the same device, such as a beacon having display or projection abilities,” 34 “retrieved by beacon 108, where they may be stored and the provided to display component 109 for providing to user 110 for viewing,” 41 “personal smart phones and other mobile devices that are equipped with BLE capabilities,”]); Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Chatterton to encompass both the implementation of a beacon device integrated into a computing system and a beacon device simply transmitting messages between remote and nearby computing devices.
(b)	a communications interface coupled to the device and communicatively coupleable with a user device, the communications interface operable to transmit a Bluetooth Low Energy communications signal ([30, 31, 53 “beacon 108 includes a network interface component (NIC) 300 configured for communication with a network,” 54 “a processing component 306, which may be one or more processors, micro-controllers, graphics processing units (GPUs) or digital signal processors (DSPs), a memory component,”]); 
(c)	an advertisement packet stored on the computer readable memory ([33 “Display component is 109 may be coupled to beacon 108 to receive advertisement or notification 111 from beacon, 34 “advertisement or notification server 112 may store advertisements 113 and notifications,”]); 
(d)	a display message corresponding to the advertisement packet, the display message stored on the computer readable memory ([34]); 
(e)	a display communicatively coupled to the device for displaying the display message ([32 “Display component 109 may be any apparatus capable of displaying a visual advertisement or notification,” 34 “retrieved by beacon 108, where they may be stored and the provided to display component 109 for providing to user 110 for viewing,” 36 “Client computing device 102 may be capable of communicating with beacon 108 to request such a matching advertisement,”]); 
(f)	an application stored on the computer readable memory and executable by the processor ([41 “personal smart phones and other mobile devices that are equipped with BLE capabilities can be provided with programs or "apps",”]) the application comprising: 
(i) an advertising routine for sending the advertisement packet to the user device ([31, 33, 34, 41, 42]); 
(ii) a display application module for displaying the display message on the display, wherein the display is proximate to the user device and the display message is for providing information for a user of the user device about the advertisement packet sent to the user device ([31, 33, 34, 63 “retrieval and presentation of an advertisement or notification may be time-based as well as proximity-based, such that beacon 108 may retrieve and provide a relevant advertisement or notification when client computing device 102 has been in communication with beacon for a predetermined amount of time,” 65, Figs. 1, 4]).  

Claim 2:	Chatterton disclose the system of claim 1 above, and further discloses wherein the advertisement packet comprises an identifier for identifying the geographic location from which the packet is being sent ([31 “limited range capable of localizing user 110 to a predetermined proximity in which an advertisement or notification can be presented to user,” 41 “merchant or third party run BLE peripheral can be sending out a signal, such as for advertising a checkin service with a universally unique identifier ("UUID") and store information,” 50 “location component 216 may correspond to a GPS transceiver that is in communication with one or more GPS satellites. In other embodiments, location component 216 may be configured to determine a location of computing system,” 59 “device identifier and token can be generated and assigned to client computing device 102 for a particular time, location and session,”]).  

Claim 3:	Chatterton disclose the system of claim 2 above, and further discloses wherein the device simultaneously transmits multiple identifiers within multiple packet formats ([41 “BLE allows for constant passive scanning for Bluetooth peripherals. A suitable program or app on a user device can be set to run frequently in the background under a BLE protocol, always monitoring for a significant change in location and/or presence of an appropriate BLE peripheral at a merchant or vendor,”]).  

Claim 4:	Chatterton disclose the system of claim 1 above, and further discloses wherein the display message comprises information about enabling reception of the advertisement packet at the user device ([41 ”merchant or third party run BLE peripheral can be sending out a signal, such as for advertising a checkin service with a universally unique identifier ("UUID") and store information,” 54 “transmitting and receiving information according to one or more wireless network protocols,” 58-60]).  

Claim 5:	Chatterton disclose the system of claim 1 above, and further discloses wherein the display message comprises information about a benefit in receiving the advertisement packet ([41, 58-60]).  

Claim 6:	Chatterton disclose the system of claim 1 above, and further discloses an application server wherein the application server comprises a server application for configuring a third party lookup server, the third party lookup server communicatively coupleable to the application server and the user device, for instructing the user device to take an action in response to a beacon identifier within the advertisement packet being received by the user device ([80, 81 “network interface component 300 of beacon 108 may be capable of sending the identifier to remote server 104 over network 106. Remote server 104 may then retrieve stored preferences of user 110 relevant to advertisements or notifications using the identifier and send the retrieved user preferences to beacon 108 and beacon 108 may then retrieve user information including the user preferences from remote server,” 84, 85]).  

Claim 7:	Chatterton disclose the system of claim 6 above, and further discloses user device application instructions stored on a server memory of the application server for configuring the third party lookup server for instructing the user device application to display information about an advertising promotion in response to the beacon identifier being received by the user device ([80, 81 “Processing component 306 of beacon 108 may then determine relevant advertisements or notifications to present to user 110 based on the received information,” 84, 85]).  

Claim 8:	Chatterton disclose the system of claim 6 above, and further discloses user device wallet application instructions stored on a server memory of the application server for configuring the third party lookup server for instructing the user device wallet application to display a specific coupon in response to the beacon identifier received by the user device ([31 “device may receive a transmission from a beacon 108 and be instructed to perform an action, such as display an advertisement, execute a payment application, or check a user 110 in to a particular location,” 35, 36 “Payment application 116 may further be capable of and configured to transmit information about user 110 using a wireless protocol. Such information may include advertisement or notification preferences, which may indicate the type, frequency, time, and subject of advertisements or notifications that user 110 may want to receive, and may be set by user 110 using payment application 116. This information may be sent by client computing device 102 in response to query for such information. In some embodiments, this information may be periodically sent from client computing device 102 via announcement or advertisement form client computing device 102. Moreover, client computing device 102 may store such information and compare available advertisements or notifications received from beacon 108 to determine if any of the available advertisements or notifications match user information including user preferences,” 41 “suitable program or app on a user device can be set to run frequently in the background under a BLE protocol, always monitoring for a significant change in location and/or presence of an appropriate BLE peripheral at a merchant or vendor,” 46, 47]).  

Claim 9:	Chatterton disclose the system of claim 6 above, and further discloses an updating application stored on the application server and the device, the updating application comprising a configurable function for updating the advertisement packet and the display message ([60, 61, 62, 63, 65 “beacon 108 may advertise available advertisements or notifications or available advertisement or notification types. In some embodiments, the advertisement may be sent by beacon 108 periodically looking for any device in range and capable of responding,”]).  

Claim 10:	Chatterton disclose the system of claim 9 above, and further discloses wherein updating the advertisement packet comprises updating an advertisement packet identifier ([41 “BLE peripheral can be sending out a signal, such as for advertising a checkin service with a universally unique identifier ("UUID") and store information,” 59 “device identifier and token can be generated and assigned to client computing device 102 for a particular time, location and session,” 92 “generic UUID is constantly broadcast,”]).  

Claim 11:	Chatterton disclose the system of claim 9 above, and further discloses wherein the updating application comprises a scheduling module for automatically updating the advertisement packet and the display message based on a configurable schedule ([36 “information may include advertisement or notification preferences, which may indicate the type, frequency, time, and subject of advertisements or notifications,” 59 “particular time, location and session,” 63 “retrieval and presentation of an advertisement or notification may be time-based,” 71 “advertisements may be made periodically,” 74 “periodically advertise available advertisements or notifications that beacon 108 is able to provide to display component 109 for display to user,”]).  

Claim 12:	Chatterton disclose the system of claim 1 above, and further discloses wherein the display is integrated with the device ([32, 33]).  

Claim 13:	Chatterton disclose the system of claim 9 above, and further discloses wherein the updating application comprises an adaptive scheduling module for automatically updating the advertisement packet and the display message according to an adaptive schedule automatically derived from sales data for an advertised product or service ([46 “advertising and promotional offers can be directed to a known user from the merchant, the payment service provider, or both. These items can rely on a known history and other parameters applicable to the specific user. For example, notices can be provided regarding sales or promotions on items or related items that are known to be of interest or the subject of past purchases by a known user,” 59, 60 “Beacon 404 may receive the request, determine a matching advertisement or notification to present to user 110, retrieve the advertisement or notification, and send the retrieved advertisement or notification to display component 109 which may present advertisement or notification 111 to user,”]).  

Claim 14:	Chatterton disclose the system of claim 6 above, and further discloses a coupon creation application stored at the application server for creating a coupon file and adding an identifier to the coupon file, the coupon file being transmittable to the user device and the identifier matching the beacon identifier in the advertisement packet ([32, 34 “include an advertisement or notification server 112 coupled to beacon 108 over network 106. In some embodiments, advertisement or notification server 112 may store advertisements 113 and notifications 114 that may be retrieved by beacon 108, where they may be stored and the provided to display component 109 for providing to user 110 for viewing,” 41 “merchant or third party run BLE peripheral can be sending out a signal, such as for advertising a checkin service with a universally unique identifier ("UUID") and store information,” 46 “advertising and promotional offers can be directed to a known user from the merchant, the payment service provider,” 63]).  

Claim 15:	Chatterton disclose the system of claim 9 above, and further discloses a user device application stored on the user device, the user device application comprising a user device module executable in response to the user device receiving the advertisement packet, wherein the user device is communicatively coupleable to the application server for updating the user device application ([35 “instructions may include browser application 115 such as a mobile browser application, which may be used to provide a user interface to permit user 110 to browse information available over network 106, including information hosted by remote server,” 60, 63, 84]).  

Claim 16:	Chatterton disclose the system of claim 9 above, and further discloses wherein the device comprises a plurality of devices ([58-63]).  

Claim 17:	Chatterton discloses a method for localized wireless advertising, the method comprising: 
(a)	sending an advertisement packet stored on a computer readable memory coupled to a beacon device to a user device proximate to the beacon device, wherein the advertisement packet is sent as part of a Bluetooth Low Energy communications signal transmitted by the beacon device ([31, 53, 58-63, Figs. 1, 4; and 
(b)	displaying a display message corresponding to the advertisement packet on a display communicatively coupled to the beacon device, the display message providing information for a user of the user device about the advertisement packet sent to the user device ([31, 33, 34, Fig. 1]);
(c)	displaying a message corresponding to the advertisement packet on the display of the user device, the message providing information for user of the user device about the advertisement packet received by the user device ([31, 33, 34, 45, 58, 60]) 

Claim 18:	Chatterton disclose the system of claim 17 above, and further discloses wherein providing information for the user of the user device comprises alerting the user to the advertisement packet sent to the user device ([32 “Display component 108 may also be capable of providing a visual light display, such as a light emitting diode (LED) display,” 33, 45 “a beep, other sound, vibration, visual display or other output from the smart phone or other mobile user device can be provided upon automatic checkin,” 58, 59, 60 “displayed advertisement or notification 111 may be personalized for user 110 by any of server 104 or 112 or beacon 108 based on user information included in a request for an advertisement or exchanged during communications,”]).  

Claim 19:	Chatterton disclose the system of claim 17 above, and further discloses providing an updating application at an application server communicatively coupled to the beacon device, the updating application operable for updating the advertisement packet and the display message ([34 “advertisement or notification server 112 may be maintained by a merchant or location proprietor associated with beacon,” 60, 61, 62, 63]).  

Claim 20:	Chatterton disclose the system of claim 17 above, and further discloses wherein the beacon device comprises a plurality of beacon devices, each beacon device having stored thereon a corresponding advertisement packet and message and wherein the updating application is operable for updating with a first update a first corresponding advertisement packet and display message at a first one of the plurality of beacon devices and with a second update a second corresponding advertisement packet and second message at a second one of the plurality of beacon devices ([62, 63, Fig. 4]).  

Claim 21:	Chatterton disclose the system of claim 17 above, and further discloses providing a configurable schedule and automatically transmitting the advertisement packet based on the configurable schedule ([36 “information may include advertisement or notification preferences, which may indicate the type, frequency, time, and subject of advertisements or notifications,” 59 “particular time, location and session,” 63 “retrieval and presentation of an advertisement or notification may be time-based,” 65 “the advertisement may be sent by beacon 108 periodically looking for any device in range and capable of responding. Client computing device 102 may then determine if the available advertisements or notifications match preferences of user,”]).  

Claim 22:	Chatterton disclose the system of claim 21 above, and further discloses monitoring sales data related to an advertising campaign and providing a sales analysis application at an application server communicatively coupled to the beacon device for automatically analysing the sales data and automatically configuring the schedule based on the sales data ([34 “Advertisement or notification server 112 may also be maintained by a third party, such as a third party clearinghouse for advertisements and notifications. In some embodiments, advertising or notification server 112 may be capable of personalizing advertisements or notifications retrieved from server,” 38 “Remote server 104 may also include an account database 122 that includes account information 124 for users having an account on remote server 104, such as user 110. In some embodiments, payment application 120 may process payments based on information in account information 124 of account database 122. In some embodiments, account information 124 may include information about user 110 such as advertisement or notification preferences, which may indicate the type, frequency, time, and subject of advertisements or notifications that user 110 may want to receive,” 46 “advertising and promotional offers can be directed to a known user from the merchant, the payment service provider, or both. These items can rely on a known history and other parameters applicable to the specific user. For example, notices can be provided regarding sales or promotions on items or related items that are known to be of interest or the subject of past purchases by a known user,” 58, 63 “communicates with beacon 108 and requests advertisements relating to soft drinks based on a matching user preference, beacon 108 may determine if advertisements or notifications regarding soft drinks match and, if so, retrieve an advertisement or notification for soft drinks to provide to display component 109 for presenting to user,”]).  

Claim 23:	Chatterton disclose the system of claim 22 above, and further discloses wherein analysing sales data comprises comparing a quantity of sales during different periods of time ([38, 46, 58]).  

Claim 24:	Chatterton disclose the system of claim 17 above, and further discloses wherein displaying the message on the display comprises displaying the message on the beacon device ([32, 33, 56]).  

Claim 25:	Chatterton disclose the system of claim 19 above, and further discloses transmitting from the application server an update to a user device application stored on the user device ([70, 84 “providing can be facilitated by the remote processor, such as through an app store or other processor or server owned by another separate party that communicates directly with third party mobile phones and user devices,” 90 “installing an application on the user device, registering the user, and initializing the application with the registered user,”]).  

Claim 26:	Chatterton disclose the method of claim 14 above, and further discloses wherein the updating application is further operable for configuring a response of the user device application to the receipt of the advertisement packet by the user device ([36, 37 “Applications 116 may include mobile applications downloaded and resident on client computing device 102 that enables user 110 to access content through the applications,” 41, 43, 70, 84, 90]).  

Claim 27:	Chatterton disclose the method of claim 17 above, and further discloses wherein displaying the display message comprises displaying a message instructing the user on enabling reception of the advertisement packet at the user device ([37 “applications 118 may include interfaces and communication protocols that allow the user to receive and transmit information through network 106 and to remote server 104 and other online sites,” 58, 59, 60 “Beacon 404 may receive the request, determine a matching advertisement or notification to present to user 110, retrieve the advertisement or notification, and send the retrieved advertisement or notification to display component 109 which may present advertisement or notification 111 to user,”]).  

Claim 28:	Chatterton disclose the method of claim 27 above, and further discloses wherein the message comprises at least one of an image, a video or an animation ([66 “advertisement or notification 111 may be visual, such as a video or an image, and may include associated audio to grab the attention of user,”]).  

Claim 29:	Chatterton discloses a computer program product for localized wireless advertising, the computer program product comprising a non-transitory computer-readable medium having computer-readable code embodied therein executable by a processor for performing a method for localized wireless advertising ([24, 35, 47]), the method comprising:
(a)	transmitting a Bluetooth Low Energy communications signal from a communications interface coupled to a beacon device ([31, 40, 54]); 
(b)	sending an advertisement packet stored on a computer readable memory coupled to the beacon device to a user device proximate to the beacon, wherein the advertisement packet is sent as part of the Bluetooth Low Energy communications signal ([31, 53]); and 
(c)	displaying a message corresponding to the advertisement packet on a display communicatively coupled to the beacon device, the message providing information for a user of the user device about the advertisement packet sent to the user device ([31, 32, 33, 34]).

	Claim 30:	Chatterton discloses a computer program product for displaying localized wireless advertising on a user device, the computer program product comprising a non-transitory computer-readable medium having computer-readable code embodied therein executable by a processor for performing a method for localized wireless advertising ([24, 35, 47]), the method comprising:
	(a)	receiving a Bluetooth Low Energy communications signal from a communications interface coupled to a Bluetooth Low Energy receiver ([31, 40, 54]);
	(b)	receiving an advertisement packet from a beacon device, wherein the advertisement packet is received as part of the Bluetooth Low Energy communications signal ([31, 53]); and
	(c)	displaying a message corresponding to the advertisement packet on the display of the user device, the message providing information for a user of the user device about the advertisement packet received by the user device ([31, 32, 33, 34]).

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 29 December 2020, the Applicant's arguments with respect to claims 1-30 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 101
The Applicant argues in reference to the 101 rejection that the claimed invention is statutory (page 3).  Applicant's arguments and remarks filed 29 December 2020 have been fully considered but they are not persuasive.  The 35 USC 101 rejection is maintained and the rejection above has been updated to reflect current Office training and guidelines.
Applicants argue that the instant invention does not full under a judicial exception because the claims recite many additional elements as compared to Chatterton and the other cited prior art (i.e., page 2 arguments).  Examiner respectfully disagrees and replies that as explained above in the rejection, the instant invention is directed to the delivery of advertisements displayed to users in accordance with a user proximity, and all the claimed steps are performed by generic computing devices performing generic computing steps.
Applicants argue that the instant invention is patentable under 35 USC 101 because it provides advantages over cited to prior art and requires certain elements for implementation on a existing generic hardware.  Examiner respectfully disagrees and replies that for the reasons provided in the rejection above, the rejection is maintained.

Claim Rejections - 35 USC § 102
	Applicants argue that the invention is not disclosed by Chatterton and argue a variety of reasons on a claim by claim basis why the instant invention is patentable over Chatterton.  Examiner responds as follows:
	A.	Applicant first argues the instant application, unlike Chatterton, “only transmits Bluetooth Low Energy (BLE) communications signals to a user device.  A beacon does not receive any BLE communications signals, or any other type of communications signals, from a user device,” and Applicant further argues that Chatterton is further directed to the provision of advertisements in accordance with retrieved user preferences, which the instant invention does not claim.
Examiner respectfully disagrees and replies that as cited to above, paragraphs [31], [32], [33], [34], and [35] disclose the sending of information to user devices that are within range, and in response the device performs an action, as recited at [31], “when a device such as client computing device 102 capable of receiving information from beacons 108 comes within the range of a beacon 108, the device may receive a transmission from a beacon 108 and be instructed to perform an action, such as display an advertisement,” paragraphs [32] and [33] disclose the provision of advertisements from a beacon to a user device or display device, and paragraph [34] discloses the provision of advertisements from a server through a beacon for display on a display, while paragraph [35] discloses the provision of advertisements or other information from a server through a beacon for display on a user device.  Under a broadest reasonable interpretation, the disclosures of Chatterton as cited to above and explained herein disclose the Applicant’s invention because Applicants written description at least Figure 1 and paragraph [42], in combination with the claims, discloses the use of a BLE beacon which accesses an advertisement storage and retrieval system and then transmits advertisements to either a remote display (i.e., element 20) or a user device (i.e. element 30 Fig. 1), and as well Chatterton discloses the same system elements and process as cited to herein.  Chatterton also discloses a BLE device which is integrated with a display and computing system such as disclosed by Chatterton paragraphs [33] and [41] wherein a BLE device is part of a computing display system and as well a variety of computing devices.
	Claim 1:	
a.	With respect to limitation denoted as c), Applicant argues the display does not receive advertisements or notification from the beacon.  Examiner respectfully disagrees and replies that the reference Chatterton discloses advertisements stored in computer readable memory as the limitation claims.  As disclosed by the Applicant’s written description, displays in communication with a BLE beacon device receive advertisements or notifications from or via the beacon. (i.e., see para. [42], Fig. 1).
b.	With respect to limitation denoted as e), Applicant argues that advertisements and notifications are not received from the beacon by the display or displayed on the display.  Examiner respectfully disagrees and replies that as cited to above, least paragraphs [32], [34], and [36] of Chatterton disclose the communication linkage between a beacon device and either a display unit or a user device (i.e., client computing device) for the purpose of displaying advertisements.  
c.	With respect to the limitation denoted as f)(ii), Applicant argues that “a user device does not communicate with the beacon. A mobile device only receives one way advertisements from a beacon.”  Examiner respectfully disagrees and replies that while Chatterton discloses a number of embodiments, as cited to herein, Chatterton paragraph [31] is relied upon to disclose the transmission of information from a beacon including an advertisement including display instructions, which process, as disclosed at Chatterton paragraph [31] and elsewhere, is interpreted to disclose the display, on a proximate user device, of advertisements sent by a BLE beacon to a user device.
Claim 2:	Applicant argues that Chatterton does not mention sending a geographic location in an advertisement.  Examiner respectfully disagrees and replies that as cited to above, Chatterton at least at paragraph [41] discloses the sending a unique location identifier and paragraph [59] of Chatterton discloses the assignment of a time/location/session identifier which is transmitted to the user device from the beacon.
Claim 3:	Applicant argues that Chatterton does not disclose the transmission of formats that are platform specific.  Examiner respectfully disagrees and replies that as cited to above, Chatterton at least at paragraph [74] discloses “Communications between client computing device 102 and beacon may be made using a BLE communications protocol or other wireless communications protocol,” and therefore includes, to a person of skill in the art, the transmission of formats that are platform specific.
	Claim 4:	Examiner interprets Chatterton’s disclosure of the sending of advertisements and content to a user device in an appropriate format for interpretation and display at the user device discloses the Applicant’s claimed limitations.
	Claim 5:	Examiner maintains the application of Chatterton to claim 5 discloses the presentation of a display message including information about a benefit.
	Claim 6:	Examiner maintains that Chatterton as cited to above discloses the implementation of a user device and beacon communicating with third party advertising server/s for the purpose or retrieving user related packets of information in response to the detection of a beacon identifier.
	Claim 7:	Examiner maintains that Chatterton as cited to above discloses providing user devices with instructions causing a user device application to display information about an advertising promotion.
	Claim 8:	Examiner maintains that the disclosure of Chatterton at least at paragraph [31] as cited, includes the receipt, by a user device, of instructions for the device to display a specific information piece, the instructions included in the transmitted beacon transmission, as claimed.
	Claim 9:	Examiner notes, that, as cited to above in the rejection at least at paragraph [65], Chatterton discloses the sending to all user devices within range a targeted communication or advertisement.
	Claim 10:	Examiner replies that Chatterton discloses the updating or sending of identifiers of beacon advertisement packets by broadcasting store identifiers, on-site generated device identifier, and generic universal user identifiers, and thus the identifiers are not specifically related to an individual user or device.
	Claim 11:	Examiner replies that as cited to above, cited to prior art reference Chatterton discloses the implementation of time based periodical schedules for the broadcasting of relevant advertisements and such schedules are not necessarily contingent upon individual user preferences.
	Claim 12:	Examiner replies that the rejection is maintained because Chatterton discloses a number of device/display configurations which include the configurations as claimed by the instant invention.
	Claim 13:	Applicants argue that advertisement updates are displayed on digital signage and not individual client devices.  Examiner replies that the instant claim does not specify a particular display device, user device or external display.  As cited to above, Chatterton discloses the display of advertisements on either user device or a display device.
	Claim 14:	Examiner replies that Chatterton discloses the sending of advertisements or coupons to a user device from a service in accordance with accessing advertisements and coupons held on a server, and the further broadcasting, by a beacon, of information included with a beacon identifier.  
	Claim 15:	Examiner replies that as cited to above, at least as per Chatterton paragraph [60], the updating of a user application on a client device, the updating and communications facilitated by a beacon device, and as well, Chatterton discloses the facilitation of user client device browsing and updating by means of a browsing application.
	Claim 16:	Examiner replies that the plurality of devices disclosed by Chatterton includes consumer devices, BLE devices, display devices, server devices, each of which would be understood by a person of skill in the art to be a plurality of devices.
	Claim 17:	
a.	Applicants argue that unlike Chatterton, “the advertisement displayed on the user device corresponds to what is displayed on the display device, and any instructions to perform an action and what is displayed on the client devices are from the application server, not the beacon.”  Examiner respectfully disagrees and replies that, as cited to above, Chatterton discloses the sending of advertisements from a beacon device which may take a number of configurations, and the display of the sent advertisements either on a user device or a display device wirelessly linked to the beacon.  The advertisements sent to a user device or display device may either be obtained locally or obtained from an advertisement server, via the beacon device, which the Examiner maintains discloses the Applicant’s invention as understood by a person of skill in the art.
b.	Applicants argue that unlike Chatterton, the instant invention only provides one way advertisements that result in notifications presented on user devices.  Examiner respectfully disagrees and replies that first, the limitations of claim 17 are broadly construed to claim the provision and display of advertisements, via BLE beacons, to user devices and display devices, and the display of advertisements on the user device or display device.  Chatterton discloses, under a broadest reasonable interpretation, the one way provision of advertisements and notifications to user devices, retrieved from an application server by a BLE beacon, which may or may not result in user interactions or two way communications between a user device and a BLE beacon or server.
Claim 18:	Applicants argue that Chatterton does not disclose the limitations of claim 18, wherein an alert is on the user device, not the display component.  Examiner respectfully disagrees and replies that Chatterton, as cited to above, discloses the provision of alerts indicating advertisement availability on any of a user device such as a smart phone, a beacon itself, a display device integrated with a beacon, or an external display device, and would be understood by a person of skill in the art to disclose the claimed limitations. 
Claim 19:	Applicants argue that updates to advertisements and messages are done in accordance with a schedule, which is not disclosed by Chatterton.  Examiner respectfully disagrees and replies that as cited to above, discloses the delivery of time and location specific advertisements as procured by a beacon device interacting with a remote advertisement application server, and therefore the rejection is maintained.
Claim 20:	Applicants argue that a plurality of client devices as disclosed by Chatterton is not the same as a plurality of Applicant defined client devices.  Examiner respectfully disagrees and replies that the computing devices as disclosed by Chatterton are related or similar devices performing the same executed steps, including BLE beacons, user devices, display devices, and application servers accessible to the client devices and BLE beacons.
Claim 21:	Applicants argue that configurable schedule of the instant invention is for all users while the disclosures of Chatterton are related to scheduling of advertisements to specific users.  Examiner replies that, as cited to above in the rejection Chatterton disclose the provision of advertisements to user devices in accordance with a schedule, and at least at paragraph [65], Chatterton discloses the sending to all user devices within range a targeted communication or advertisement.
Claim 22:	Applicants argue that sales data is monitored and analyzed collectively for all users for the purpose of scheduling advertisements, in contrast to Chatterton which only discloses individual user monitoring.  Examiner respectfully disagrees and replies that as cited to above, Chatterton discloses the collection and analysis of advertisement delivery and purchase activity of users as detailed at least at paragraph [46], as recited, “advertising and promotional offers can be directed to a known user from the merchant, the payment service provider, or both. These items can rely on a known history and other parameters applicable to the specific user. For example, notices can be provided regarding sales or promotions on items or related items that are known to be of interest or the subject of past purchases by a known user.”  Under a broadest reasonable interpretation, the Examiner maintains that such a disclosure would be understood by a person of skill in the art to disclose the selection of advertisements in accordance with analyzed sales data for a variety of users.
Claim 23:	Applicants argue that Chatterton discloses the analysis of sales for individual users instead of sales across a number of users as claimed by Applicants.  Examiner respectfully disagrees and replies that as cited to above, Chatterton discloses the collection and analysis of advertisement delivery and purchase activity of users as detailed at least at paragraph [46], as recited, “advertising and promotional offers can be directed to a known user from the merchant, the payment service provider, or both. These items can rely on a known history and other parameters applicable to the specific user. For example, notices can be provided regarding sales or promotions on items or related items that are known to be of interest or the subject of past purchases by a known user.”  As well, Chatterton at least at paragraph [60] discloses, as recited, “displayed advertisement or notification 111 may be personalized for user 110 by any of server 104 or 112 or beacon 108 based on user information included in a request for an advertisement or exchanged during communications.”  Under a broadest reasonable interpretation, the Examiner maintains that such a disclosure would be understood by a person of skill in the art to disclose the selection of advertisements in accordance with analyzed sales data for a variety of users and the customization of such a selected advertisement in accordance with a particular user.
Claim 24:	Examiner, under a broadest reasonable interpretation, interprets Chatterton’s disclosures of the display of advertisements on either a personal device or a display device as controlled by a beacon to disclose the limitations of Claim 24.
Claim 25:	Examiner, under a broadest reasonable interpretation, interprets Chatterton’s disclosures, as cited to above, to disclose the provision of updated software applications to user devices as user devices are proximate to BLE beacon devices.
Claim 26:	Applicants argue that “the updating application residing on the application server configures the response of the user device application residing the user device to the receipt of the advertisement packet by the user device.”  Examiner replies that the cited to sections of Chatterton above disclose the configuration of a user response to receipt of advertisements, and as well, as cited to Chatterton at least at paragraphs [84] and [90], the provision of applications to a user device is disclosed.
Claim 27:	Applicants argue that “the message comprising information about enabling reception is shown on the display…,it is not a signal sent out on a third party run BLE peripheral.”  Examiner respectfully disagrees and replies that Chatterton at least at paragraphs 37 and 60 disclose a user interacting with messages shown on the display of a user device, the messages enabling the user to select and control the reception and display of advertisements and other information. 
Claim 28:	Chatterton discloses, as cited to above, the display of advertisement messages in the formats claimed by the limitations of claim 28.
Claims 29 and 30:	Examiner notes each of claims 29 and 30 recite alternatives with respect to the transmission and reception of advertisements to user devices and beacon devices, which rejection under 35 USC 102(a)(1) is explained above and is maintained.  Applicants argue that Chatterton does not disclose a computer program product.  Examiner respectfully disagrees and replies that Chatterton discloses numerous references to computer program products, such as client applications (i.e., see at least [37], [41], [52]). 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682